Citation Nr: 0943098	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-29 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a heart condition, to include coronary 
artery disease (CAD), has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a heart murmur has been received. 

3.  Whether new and material evidence to reopen a claim for 
service connection for anemia has been received. 

4.  Whether new and material evidence to reopen a claim for 
service connection for an infection of the upper and lower 
extremities has been received. 

5.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received. 

6.  Whether new and material evidence to reopen a claim for 
service connection for chronic obstructive pulmonary disease 
(COPD) has been received. 

7.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis has been received. 

8.  Whether new and material evidence to reopen a claim for 
service connection for a bronchial condition, to include 
sinusitis, has been received. 

9.  Whether new and material evidence to reopen a claim for 
service connection for a fractured nose has been received. 

10.  Whether new and material evidence to reopen a claim for 
service connection for residuals of scarlet and rheumatic 
fever has been received. 

11.  Entitlement to service connection for periodontal 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1946 to 
August 1949.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2008 rating decision in which the RO denied 
service connection for periodontal disease as well as denied 
the Veteran's requests to reopen claims for service 
connection for a heart condition, for a heart murmur, for 
anemia, for an infection of the upper and lower extremities, 
for diabetes mellitus, for COPD, for hepatitis, for a 
bronchial condition, and for a fractured nose.  The Veteran 
filed a notice of disagreement (NOD) in April 2008, and the 
RO issued a statement of the case (SOC) in June 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2008.

In July 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO, where a VA 
employee (G.N.) was also in attendance to assist the Veteran 
in responding to question posed; a transcript of that hearing 
is of record.  While the Veteran subsequently submitted 
documentation indicating that he desires another hearing, it 
is noted that the Veteran has been granted the hearing on 
appeal requested, and that the purpose for the hearing has 
been accomplished..  See 38 C.F.R. § 20.700 (2009).

The Board notes that the Veteran was previously represented 
by the American Legion, as reflected in a September 2007 VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  During the July 2009 hearing, 
the Veteran stated that the American Legion had withdrawn as 
his representative and he submitted a December 2008 letter to 
that effect.  
See 38 C.F.R. § 20.608 (2008).  Under these circumstances, 
the Board recognizes the Veteran as now proceeding pro se in 
this appeal.

In July 2009, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

The Board's decision on the claim for service connection for 
periodontal disease and the petitions to reopen claims for 
service connection for a heart condition, for a heart murmur, 
for anemia, for an infection of the upper and lower 
extremities, for diabetes mellitus, for COPD, for hepatitis, 
for a bronchial condition, and for a fractured nose is set 
forth below.  The petition to reopen the claim for service 
connection for residuals of scarlet fever and rheumatic fever 
is addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when  
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The RO denied service connection for a heart condition, 
for a heart murmur, for an infection of the upper of lower 
extremities, for diabetes mellitus, for COPD, for hepatitis, 
for a bronchial condition, and for a fractured nose in a 
March 2005 rating decision; although the Veteran filed a NOD 
and a SOC was issued, he did not file a timely substantive 
appeal.  

3.  No new evidence associated with the claims file since the 
March 2005 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for a heart condition, for a heart murmur, 
for an infection of the upper of lower extremities, for 
diabetes mellitus, for COPD, for hepatitis, for a bronchial 
condition, and for a fractured nose, or raises a reasonable 
possibility of substantiating the claims.

4.  The RO denied service connection for anemia in May 2006; 
although the Veteran was notified of the denial, he did not 
initiate an appeal.

5.  No new evidence associated with the claims file since the 
May 2006 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for anemia or raises a reasonable 
possibility of substantiating the claim.

6.  Service connection, for treatment purposes, has already 
been awarded for several missing teeth; however, the Veteran 
does not have a dental disability-in particular, missing 
teeth-as a residual of combat wounds or other in-service 
trauma, and there is no legal basis for an award of service 
connection, for compensation purposes,  for missing teeth 
resulting from periodontal disease.

CONCLUSIONS OF LAW

1.  The March 2005 rating decision in which the RO denied 
service connection for a heart condition, for a heart murmur, 
for an infection of the upper of lower extremities, for 
diabetes mellitus, for COPD, for hepatitis, for a bronchial 
condition, and for a fractured nose, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's March 2005 denial is 
not new and material, the criteria for reopening the claims 
for service connection for a heart condition, for a heart 
murmur, for an infection of the upper of lower extremities, 
for diabetes mellitus, for COPD, for hepatitis, for a 
bronchial condition, and for a fractured nose, are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The May 2006 rating decision in which the RO denied 
service connection for anemia is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

4.  As evidence received since the RO's May 2006 denial is 
not new and material, the criteria for reopening the claim 
for service connection for anemia are not met. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The claim of entitlement to service connection for 
periodontal disease is without legal merit.  38 U.S.C.A. §§ 
1110, 1131, 1712 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.381, 17.161 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Specifically as regards the claim for service connection for 
periodontal disease, the Board notes that the Veteran has 
been notified of the reasons for the denial, and has been 
afforded opportunity to present evidence and argument with 
respect to this claim,, to include during the July 2009 Board 
hearing.   he Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the appellant 
in connection with this claim.   As will be explained  below, 
the claim lacks legal merit. As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable. See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Pertinent to the remaining claims herein decided, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to requests to reopen previously denied 
claims, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for service 
connection, what information and evidence is needed to reopen 
a claim for service connection, and the specific reasons for 
the prior denials of each claim herein decided.  The letter 
also provided notice of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, and specifically informed the 
appellant to submit any evidence in his possession pertinent 
to the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The letter 
also provided the appellant with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The 
February 2008 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the October 2007 
letter.  Hence, the VCAA's content and  timing requirements 
have been met.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records, private medical records, and the reports of December 
1996 VA examinations.  Also of record and considered in 
connection with the appeal are Internet research and medical 
journal articles submitted by the Veteran along with  the 
transcript of the July 2009 Board hearing, and various  
written statements provided by the Veteran (and by his former 
representative, on his behalf). .

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.   Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Congenital or developmental abnormalities are not considered 
"diseases or injuries" within the meaning of applicable 
legislation and, hence, do not constitute disabilities for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  
Service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).

A.  Petitions to Reopen

As noted above, the RO denied the Veteran's request to reopen 
claims for service connection for a heart condition, for 
hepatitis, and for a bronchial condition in March 2005.  In 
that same rating decision, the RO denied claims for service 
connection for a heart murmur, for an infection of the upper 
and lower extremities, for diabetes mellitus, for COPD, and 
for a fractured nose.  Subsequently, in a May 2006 rating 
decision, the RO denied service connection for anemia.

The evidence of record at the time of the March 2005 decision 
consisted of the Veteran's service treatment records; private 
medical records from Sturdy Memorial Hospital, Massachusetts 
Eye and Ear Infirmary, Falmouth Hospital, Dr. O'Connor, Dr. 
Christman, Dr. Achin, and Brigham and Women's Hospital; and 
the reports of December 1996 VA examinations.  

The Veteran's service treatment records show that he reported 
a history of hepatitis with jaundice prior to service and 
that he was treated for scarlet fever in January 1947.  The 
scarlet fever was treated successfully with penicillin.  He 
left for Korea and began having symptoms involving a sore 
throat, head cold, nose bleeds, fatigue, abdominal distress, 
anorexia, and upper respiratory infection.  Possible chronic 
hepatitis and rheumatic fever were noted.  The Veteran spent 
two months in the hospital and was evacuated in August 1947 
to Murphy General Hospital.  He was placed on penicillin.  
His upper respiratory symptoms improved, but he continued to 
have nose bleeds and was eventually diagnosed with sinusitis.  
The Veteran was thoroughly evaluated for residuals of liver 
disease and for evidence of hematopoietic abnormalities, but 
no abnormalities were found.  It was believed that the 
Veteran's primary interest was obtaining a convalescent 
furlough and getting as much leave as possible.  The Veteran 
returned from furlough in January 1948 with complaints of 
frontal headaches and rhinitis.  He received ultraviolet 
treatment for sinusitis.  At that time, there were no 
gastrointestinal complaints.  He was returned to general 
duty.  The August 1949 report of medical examination prior to 
discharge reflects no abnormalities.  The Veteran was 
assigned a "1" on each of the categories for his PULHES 
profile.  The "PULHES" profile is a military evaluation that 
reflects the overall physical and psychiatric condition of a 
veteran on a scale of 1 (high level of medical fitness) to 4 
(a medical condition or physical defect which is below the 
level of medical fitness for retention in military service).  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

Post-service, December 1974 records from Sturdy Memorial 
Hospital reflect that the Veteran had diabetes mellitus.  
Records from Falmouth Hospital, Dr. Christman, and Dr. 
O'Connor reflect that the Veteran had a myocardial infarction 
in January 1995.   Follow-up records show treatment for CAD, 
angina, and anemia.

The reports of the December 1996 VA examinations reflect a 
diagnosis of CAD.  A history of sinusitis was noted, but the 
Veteran had no current symptoms.

In March 2005, the bases for the denial of the Veteran's 
claims were that there was no current disability (as regards 
the claims involving , infection of the upper and lower 
extremities, COPD, hepatitis, bronchial condition/sinusitis, 
or fractured nose); that there was no medical evidence of a 
nexus between the current disability and military service 
(as regards the claims involving a  heart condition/CAD, 
anemia, and diabetes mellitus); or, in the case of the heart 
murmur, the condition was considered congenital in nature.  

At the time of the May 2006 rating decision, relevant 
evidence added to the record consisted of VA treatment 
records which showed treatment for anemia.  The basis for the 
RO's denial was that there was no medical evidence of a nexus 
between anemia and military service.

With respect to the March 2005 rating decision, the Veteran 
filed a NOD in January 2006.  The RO issued a SOC in May 
2006, but the Veteran did not file a timely substantive 
appeal.  See 38 C.F.R. § 20.200 (An appeal consists of a 
timely filed NOD in writing and, after an SOC has been 
furnished, a timely filed substantive appeal (VA Form 9 or 
equivalent statement)).  With respect to the May 2006 rating 
decision, although the Veteran received notice of the 
decision that same month, he did not initiate an appeal.  
Therefore, RO's March 2005 and May 2006 decisions are each  
final as to the evidence then of record, and are not subject 
to revision on the same factual bases.  See 38 U.S.C.A. § 
7105;  38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
October 2007. Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim for anemia 
is the RO's May 2006 rating decision; and the last final 
denial of the other claims on appeal is the RO's March 2005 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent evidence added to the record since March 2005 
consists of private medical records, Internet research, and 
VA treatment records.  The evidence does not show any 
treatment for an infection of the upper and lower 
extremities, COPD, hepatitis, a bronchial condition, or 
residuals of fractured nose.  So, with respect to these 
claims, while this evidence can be considered "new," in that 
it was not before the RO in March 2005, it is not "material" 
"for purposes of reopening any of these claims.  That is, the 
evidence does not show that the Veteran has any current 
disabilities involving an infection of the upper and lower 
extremities, COPD, hepatitis, a bronchial condition, or 
residuals of a fractured nose.  Thus, the new evidence does 
not relate to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims.

The evidence added to the claims file since March 2005 and 
May 2006 shows continued treatment for CAD, anemia, and 
diabetes mellitus.  However, none of this evidence reflects 
any opinion or comment that there exists a  medical nexus 
between any of the referenced disabilities and military 
service.  The Board notes that the Veteran provided medical 
opinions from Dr. O'Connor (dated in January 2006 and July 
2007) and Internet research supporting a link between 
periodontal disease and CAD; however, as explained further 
below, the Veteran's periodontal disease is not a service-
connected disability.  Hence, while this evidence is "new" 
in that it has been added since the May 2005 rating decision, 
it is not "material" because it does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.

With respect to the heart murmur, in March 2005, the RO 
denied this claim because the condition was considered 
congenital in nature.  The evidence added to the claims file 
since the March 2005 rating decision includes an October 2007 
private treatment record from Dr. Christman  referencing a 
soft systolic murmur.  However, none of the evidence supports 
a medical nexus between the heart murmur and military 
service, to include aggravation of a congenital abnormality.  
Hence, while this evidence is "new" in that it has been 
added since the March 2005 rating decision, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

In addition to the medical evidence, the Board has considered 
the statements provided by the Veteran (and by his former 
representative on his behalf.  However, as laypersons without 
the appropriate medical training and expertise, neither is 
competent to  render a probative (i.e., persuasive) opinion 
on the medical matters on which these claims turn.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the 
appeal turns on a medical matter that cannot be established 
by lay evidence, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a heart condition, for a heart murmur, for anemia, for an 
infection of the upper and lower extremities, for diabetes 
mellitus, for COPD, for hepatitis, for a bronchial condition, 
and for residuals of a fractured nose, are not met.  See 38 
U.S.C.A. § 5108 ; 38 C.F.R. § 3.156..  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable. See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for Periodontal Disease

During the July 2009 Board hearing, the Veteran asserted that 
his periodontal disease resulted from his work as a dental 
technician during service.  He stated that he came into 
contact with blood and plaque, which led to the development 
of periodontal disease. 

The report of the Veteran's October 1946 enlistment 
examination shows that on the right, teeth 8, 13, 14, and 16 
were missing; on the left, teeth 1 and 2 were replaced by a 
bridge and teeth 8, 14, and 16 were missing.  In November 
1946, tooth 5 had caries and was extracted.  The Veteran had 
routine dental care in July 1947 and March 1949.  In March 
1949, moderate caries of tooth 4 on the left were  noted and 
an inlay was inserted.  The report of the Veteran's August 
1949 discharge examination reflects that teeth 1, 7, 13, 17, 
29, 30, and 32 were missing; teeth 7, 29, and 30 were 
replaced by a bridge; and he was assigned a dental Class IV, 
which indicates that no dental treatment was needed.  Post 
service, in an April 1953 rating decision, the RO granted 
service connection for the purposes of dental treatment for 
teeth 9, 10, 13, 14, and 20.  In an October 1953 rating 
decision, the RO also granted service connection for the 
purposes of dental treatment for teeth 15, 18, and 19.  In a 
January 1956 rating decision, the RO denied service 
connection for dental disability due to prisoner of war 
status, combat wounds, or service trauma. 

June 1976 private treatment records from Boston Dental School 
reflect that the Veteran had advanced periodontis with 
secondary occlusal trauma.  He underwent extraction of the 
lower left and upper right first molars.

Specific to claims for service connection involving dental 
disorders, the Board notes that, under 38 C.F.R. § 3.381, ), 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are to be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161..

To establish entitlement to service connection for a tooth, 
the Veteran must have sustained a combat wound or other in-
service trauma.  See 38 U.S.C.A. § 1712(c), ; 38 C.F.R. § 
3.381(b)..  The significance of finding a dental condition is 
due to in-service trauma is that a veteran will be eligible 
for VA outpatient dental treatment, without being subject to 
the usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment.  Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during a veteran's military service.  
VAOPGCPREC 5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

In this case, the Veteran has already been granted service 
connection, for treatment purposes, for several missing 
teeth.  As regards the matter of service connection for 
compensation purposes, however, the Board finds that there is 
no legal basis to award such benefit.  Significantly. the 
Veteran does not assert nor does the evidence show that he 
sustained a combat wound or other in-service trauma to any 
tooth.  Rather, his tooth loss is due to periodontal disease, 
a condition for which there is no basis under law for the 
award of service-connected VA disability compensation.  The 
Board emphasizes that it is bound by statutes, regulations, 
and interpretations of such legal authority (see 38 U.S.C.A. 
§ 7104(c ), and is without authority to change the 
Department's interpretations of the legal authority governing 
this claim for benefits.

Under these circumstances, the Board must conclude that the 
Veteran has not presented a legally sufficient claim for the 
VA benefit sought, and that the claim must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
heart condition, to include CAD, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
heart murmur is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for anemia 
is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for an 
infection of the upper and lower extremities is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
diabetes mellitus is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for COPD 
is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hepatitis is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
bronchial condition, to include sinusitis, is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of a fractured nose is denied.

Service connection for periodontal disease is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the petition to reopen the claim for service 
connection for residuals of scarlet fever and rheumatic fever 
is warranted.

Specifically, RO action is needed to comply with the 
notification requirements of the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Here, the record contains 
the October 2007 notice letter to the Veteran; however, this 
letter did not address this specific claim, nor is there any 
other correspondence in connection with this claim that 
specifically addresses the basis for the Board's prior denial 
of the claim and what is needed to support the claim for 
service connection, on the merits.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
Veteran an opportunity to present additional information and 
evidence pertinent to the petition to reopen the claim for 
service connection for residuals of scarlet fever and 
rheumatic fever, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that its letter 
addresses the basis(es) for the prior, final denial of the 
claim, and should provide information as to what evidence is 
needed to establish the claim, on the merits.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A ; 38 C.F.R. 
§ 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VCAA-compliant notice letter specific to 
the request to reopen the claim for 
service connection for residuals of 
scarlet fever and rheumatic fever.

This letter must explain what type of 
evidence is needed to reopen the claim (in 
light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  The RO should 
also provide specific notice as to what 
would constitute new and material evidence 
to reopen his claim.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence to the request to 
reopen and/or the underlying claim for 
service connection.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the petition to reopen 
the claim for service connection for 
residuals of scarlet fever and rheumatic 
fever in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the  appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


